 



EXHIBIT 10.8
MANAGEMENT SERVICES AGREEMENT
     THIS MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is entered into this
12th day of May, 2006, by and between VV III Management, LLC, a Delaware limited
liability company (“Contractor”) and OrthoLogic Corp., a Delaware corporation
(the “Company”).
RECITALS
     WHEREAS, the Company wishes to engage Contractor to make available the
services of John M. Holliman, III (“Executive”) to serve as the Company’s
Executive Chairman and principal executive officer; and
     WHEREAS, Contractor wishes to make available the services of Executive to
the Company on the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the parties agree as follows:
AGREEMENT
     1. Services. Pursuant to the terms of this Agreement, Contractor shall
cause Executive to serve, and Executive shall serve as the Company’s Executive
Chairman and principal executive officer with responsibility for corporate
strategy, executive management, investor relations, financial reporting and
compliance. Contractor shall cause Executive to (i) devote the time, attention,
skill and efforts to the performance of such duties as are normal and customary
to the position of principal executive officer and as reasonably requested by
the Company’s Board of Directors (the “Board”); and (ii) comply with any and all
rules of conduct established by the Company and to perform any and all assigned
duties in a manner that is acceptable to the Company.
     2. Management Fee; Bonus; Reimbursement.
          (a) Compensation. Company shall pay Contractor a management fee at the
rate of $200,000 per year (the “Management Fee”) payable on the first and
fifteenth day of each calendar month, retroactive to April 5, 2006.
          (b) Bonuses. Executive shall be entitled to participate in a
discretionary bonus plan established for Executive from time to time by the
Compensation Committee of the Board (the “Compensation Committee”). The target
bonus will be 40% of the annual Management Fee upon the achievement by Executive
of individual and corporate performance objectives established from time to time
by the Compensation Committee. Such cash bonus, if earned, will be payable to
Contractor annually on or before the first day of April immediately following
the end of the calendar year for which it is earned. Any bonus will be paid in
such manner so that it is not subject to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and shall be interpreted in a manner
consistent with that intention.

 



--------------------------------------------------------------------------------



 



          (c) Reimbursement. In addition to the Management Fee provided above,
the Company shall reimburse Executive, in accordance with the policies and
practices of the Company in effect from time to time with respect to other
members of senior management of the Company, for all reasonable and necessary
traveling expenses and other disbursements incurred by him for or on behalf of
the Company in connection with the performance of his duties to the Company upon
presentation by Executive to the Company of appropriate documentation therefor.
          (d) Fringe Benefits. Except as otherwise provided in this Section 2,
Executive will not be entitled to participate in health, welfare, retirement or
other similar benefit programs made available from time to time to other
executives and employees of the Company.
     3. Termination.
          (a) This Agreement may be terminated at any time by Contractor or the
Company with or without cause, notice or procedural formality. No individual or
individuals associated with the Company, other than the Compensation Committee
acting pursuant to the powers granted to it by the Company, has authority to
make any agreement to the contrary, or any agreement for any specified period of
time. Any such agreement must be in writing and approved by the Compensation
Committee to be effective. The Company shall have no obligation to employ
Executive after any such termination, and upon any termination hereof,
Contractor shall cause Executive to tender his resignation to the Company.
          (b) Upon the termination of this Agreement, neither Contractor,
Executive nor Executive’s beneficiaries or estate shall have any further rights
under this Agreement or any claims against the Company arising out of this
Agreement, except that Contractor shall be entitled to receive accrued and
unpaid Management Fees which are then due and owing as of the date of
termination and, in the event of a termination by the Company without cause in
connection with or following a Change of Control, as defined below, Contractor
shall be entitled to a continuation of the semi-monthly payment of the
Management Fee for a period of six months from the date of termination. For
purposes of this Agreement, “cause” shall include Executive’s neglect of duties,
willful failure to abide by instructions or policies from or set by the Board,
commission of a felony or serious misdemeanor offense or pleading guilty or nolo
contendere to same, Contractor’s breach of this Agreement or Contractor’s or
Executive’s breach of any other material obligation to the Company.
          (c) Upon the termination of this Agreement, Contractor shall, and
shall cause Executive to promptly deliver to the Company all equipment,
documents and other company property in their respective possession, custody or
control.
          (d) As used herein, the term “Change of Control” shall be defined as a
change in ownership or control of the Company effected through any of the
following transactions:
               (i) a statutory share exchange, merger, consolidation or
reorganization approved by the Company’s stockholders, unless securities
representing more than 50% of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction;

2



--------------------------------------------------------------------------------



 



               (ii) any stockholder approved transfer or other disposition of
all or substantially all of the Company’s assets (whether held directly or
indirectly through one or more controlled subsidiaries) except to or with a
wholly-owned subsidiary of the Company); or
               (iii) the acquisition, directly or indirectly by any person or
related group of persons of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended), of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to transactions with the Company’s stockholders
and not solely by direct purchase from the Company.
     4. Governing Law; Mediation. This Agreement is entered into in Arizona and
shall in all respects be interpreted, construed and governed by and in
accordance with the laws of the State of Arizona. The parties agree that any
dispute between the parties relating to this Agreement shall be subject to
mediation according to the mediation rules of the American Arbitration
Association (the “AAA”) applicable to commercial disputes, such to be held at a
mutually agreeable office of the AAA in Phoenix, Arizona. Mediation shall be a
condition precedent to litigation and mediation shall in no way preclude either
party from seeking and obtaining any prejudgment remedy against the other party.
By signing this Agreement, the parties submit themselves to the jurisdiction of
the courts of the State of Arizona, located in Maricopa County, for the purpose
of resolving any and all disputes arising out of this Agreement subject to the
mediation procedures set forth in this Section.
     5. Whole Agreement. This Agreement embodies all of the representations,
warranties, covenants and agreements between the parties and no other
representations, warranties, covenants, understandings or agreements exist,
provided that it is understood that Executive shall enter into an
Indemnification Agreement and Intellectual Property, Confidentiality and
Non-Competition Agreement with the Company.
     6. Benefits of Agreement; Assignment. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, representatives, heirs and estate, as
applicable. Anything contained herein to the contrary notwithstanding, this
Agreement shall not be assignable by any party hereto without the consent of the
other party hereto; provided, however, that the Company may assign this
Agreement in connection with a sale of all or substantially all of its assets or
a merger.
     7. Amendment. This Agreement may not be amended orally but only by an
instrument in writing executed by the Company and Contractor.
SIGNATURE PAGE FOLLOWS

3



--------------------------------------------------------------------------------



 



                      COMPANY:       CONTRACTOR:    
 
                   
 
                    ORTHOLOGIC CORP.       VV III MANAGEMENT, LLC    
 
                   
By:
  /s/ Fredric J. Feldman, Ph.D.       By:   /s/ John M. Holliman, III    
 
                   
Name:
  Fredric J. Feldman, Ph.D.       Name:   John M. Holliman, III    
Title:
  Chair Compensation Committee       Title:   Executive Chairman    
Date:
  May 12, 2006       Date:   May 12, 2006    

ACKNOWLEDGEMENT
     Executive hereby acknowledges that he has read the foregoing Management
Services Agreement and acknowledges and agrees that Executive shall have no
rights to employment or other benefits in connection therewith, except as
expressly provided therein. The Executive agrees that the termination by either
party of the Management Services Agreement shall constitute the tender by
Executive of his resignation from all positions held with the Company except, if
applicable, as a Director of the Company. The Executive further agrees that so
long as Executive is serving as an executive of the Company, Executive agrees
that he shall: (i) devote the time, attention, skill and efforts to the
performance of such duties as are normal and customary for such position and as
reasonably requested by the Company’s Board of Directors; and (ii) use his best
efforts to comply with any and all rules of conduct established by the Company
and to perform any and all assigned duties in a manner that is acceptable to the
Company.
EXECUTIVE:

         
Signature:
  /s/ John M. Holliman, III    
 
       
 
  John M. Holliman, III    
 
        Date: May 12, 2006    

4